Campbell, C. J.,
delivered the opinion of the court.
Our interpretation of the contract between Moore, as agent of Haley and Swilly, is that the latter became a tenant obliged to pay rent as stipulated, with the right to have title to the land in fee on payment of the note for six hundred dollars and interest, and the rent he might pay was to go as a credit on the purchase-money. There Avas nothing forbidden by law in this arrangement, and the relation of landlord and tenant existed between the parties. Therefore, the *459right of the appellant holding the cotton under the landlord was paramount to the claim of the appellee claiming under the deed of trust. We concur in the view held by the learned judge below— that it is not allowable by a subsequent agreement to convert the relation of vendor and vendee into that of landlord and tenant so as to defeat supervening rights ; but in this case the arrangement at the outset was as we have stated it, and in it we see nothing wrong.

Judgment reversed and new trial granted.